 FLORIDA-TEXAS FREIGHT, INC.509Florida-TexasFreight,Inc. andTruckDrivers,Chauf-feurs and HelpersLocalUnionNo. 100,an affiliateof, the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof Ameri-ca. Case 9-CA-6737May 9, 1973DECISION AND ORDEROn August 25, 1972, Administrative Law JudgeSidney Sherman issued the attached, Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions. Respondent Em-ployer filed an answering brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge to theextent consistent with our decision herein.The Administrative Law Judge found, and weagree,that Respondent reacted to the Union's de-mand for recognition by unlawfully interrogating andpromising benefits to employees, and that Respon-dent thereby interfered with, restrained, and coercedits employees in the exercise of rights guaranteedthem by Section 7 of the Act in violation of Section8(a)(l)'The Administrative Law Judge further found thatRespondent did not terminate its employees and sub-contract their work in violation of Section 8(a)(3) and(5).We disagree with thisdismissalof the 8(a)(5) forthe reasonsset forth below.2Until February 1971, Respondent's freight-han-dling work was performed by employees of an inde-pendent contractor.At that time, Respondentterminated that arrangement and hired its own em-ployees to perform this dock work. The Union's re-quest for recognition followed, and Respondent thenengagedin the 8(a)(1) conduct found herein. Finally,on December 2, 1971, the Union was certified to rep-resent the Respondent's dock workers.The first bargainingsession betweenRespondentand the Union took place on December 16, duringwhich certain noneconomicissues werediscussed, in-cluding a proposal by the Union that subcontractingbe prohibited by contract. Respondent, already nego-tiating with McMullen and close to agreement withhim on a subcontract to take over the work for whichthe Union had just been certified,3 a fact not disclosedRespondent did not except to the 8(a)(1) findings.2 In view of our 8(a)(5) findings,and the remedy we are utilizing therefore,we need not decide whether Respondent's conduct was also violative of8(aX3) as alleged in the complaint.3Respondent's manager testified that the decision to subcontract to Mc-to the Union, rejected this proposal. According toRespondent's negotiator, Smith, whose testimony wascredited in this connection, he told the Union thatRespondentwas "contemplating subcontractingagain" and that Respondent "had previously subcon-tracted, that is, referring to Florida-Texas Freight,and that was the policy of the company in its otherterminals, and that it would want the right to againsubcontract if it found it necessary to do so." Whenthe Union asked what would happen to the employeesin a subcontracting situation, Respondent replied thatthat would be up to the subcontractor. The Unioninsisted upon a contractual prohibition against sub-contracting, and the meeting was adjourned to anoth-er date.Between December 16 and January 14, 1972, Re-spondent made efforts to contact the Union, and theUnion, also without success, sought to arrange forfurther bargaining. On January 14, the parties ar-ranged a meeting for January 17, but they were un-able to get together for that date.On January 14, the same day on which the partieshad agreed to a January 17 meeting, the Respondentunconditionally terminated its four dock employeesand on January 17 it subcontracted their work toMcMullen, who employed his own employees in theirstead. On January 19, a clause was added to the con-tract with McMullen, whereby McMullen agreed towaive the 60-day notice required for cancellation inthe event Respondent succeeded in negotiating a con-tract with the Union.The parties met twice more-on February 22 and25. The Union sought immediate reinstatement of theemployees who had been terminated on January 14.Respondent countered with contract proposals whichincluded an offer to reinstate the dischargees on aprobationary status for 90 days conditioned upontheir achieving a level of productivity at a cost of 25cents per hundredweight which, upon rejection by theUnion, was changed to a proposal for a probationaryperiod of 6 months and 27 cents per hundredweight,and changed employment conditions. But actual rein-statementof the dischargees in place of thesubcontractor's employees was conditioned uponagreement on contract terms. These meetings pro-duced no agreement, and no more were held.The Administrative Law Judge concluded that Re-spondent gave sufficient notice on December 16 of itsintent to subcontract and that, in any event, any de-fect in such notice was cured by the bargaining inFebruary. He further found that the Union was alsoafforded an opportunity at the February meetings tobargain about the impact of the subcontracting ac-tion.As already indicated, we find that RespondentMullen was made about the end of December203 NLRB No. 74 510DECISIONSOF NATIONAL LABOR RELATIONS BOARDdid not satisfy its bargaining obligation under the Act.It can scarcely be found, as the Administrative LawJudge has, that, at the first meeting held to negotiatea contract, Respondent gave the Union adequate no-tice and an opportunity to be heard with respect to theaction it took in January in terminating all the unitemployees and subcontracting their work to McMul-len. In response to the Union's proposal for a contrac-tual prohibition against subcontracting, Respondentadvised the Union of a general intention to continuethe use of subcontractors as deemed necessary. But itnever put the newly certified Union on notice at thismeeting that subcontracting of unit work was immi-nent and that the employees whom it representedwere already on the verge of losing their jobs. Theneed for bargaining about this immediate prospectwas simply not indicated. This single meeting endedwithout resolution of the subcontracting issue which,like the other unresolved issues, was left on the tablefor further discussion. Yet, before the parties metagain, and in circumstances which do not show anycompelling necessity for such action at the moment,Respondent subcontracted to McMullen and elimi-nated all unit jobs. Contrary to the view of the Admin-istrativeLaw Judge and the dissent's apparentagreement therewith, these facts clearly demonstrateto us that Respondent acted in a unilateral fashion,without adequate notice to and consultation with theUnion.By the time the parties next met in February, all theemployees in the unit had been terminated and asubcontractor's employees were doing their work. TheUnion repeatedly sought the immediate and uncondi-tional reinstatement of the terminated employees.Respondent's position was that these employeeswould be reinstated only if agreement was reached ona contract. But its contract terms, upon whose accep-tance the reinstatement of the dischargees even on aprobationary basis depended, were unacceptable tothe Union.4 Negotiations were never resumed and, nocontract having been concluded, the terminated em-ployees have not been reinstated.On this record, a finding is not warranted that Re-spondent provided the Union with a bargaining op-portunitywhich effectively "cured" the statutoryviolation inherent in its elimination of unit work with-out prior consultation. The Union was presented witha fail accompliwhich could not be remedied, even asto the reinstatement of the dischargees on a proba-tionary basis, unless it agreed to contract terms ac-ceptable to Respondent, which it refused to do. We doThe parties were then divided over both economic and noneconomicissues.In the latter connection,for example,Respondent's representativeadvised the Union at the February bargaining session that Respondent pro-posed to have a contract without a union-shop clause.not believe that meaningful discussion of the issuesposed by Respondent's unilateral conduct was possi-ble so long as any reinstatement of the unlawfullyterminated employees who were the Union's concernwas used as bargaining bait by Respondent to forceacceptance of its terms. This could serve only to ag-gravate, rather than cure, Respondent's delinquentbargaining status.We reject our dissenting colleagues' reliance onHartmann Luggage Company,145 NLRB 1572, 1579-80, as being "on all fours" with this case. The TrialExaminer found no violation in the unilateral subcon-tracting of unit work there because:In view of the somewhat executory nature ofthe contract with North Bay, and in view of thefull opportunity to bargain which the Companyafforded the Union on February 26, I am of theview that the Company effectively cured the sta-tutory violation inherent in its unilateral action.... Stated otherwise, the Union's failure to askthat the . . . contract be rescinded or not effectu-ated, and the Union's concentration on other as-pectsofthesituation,amounted to anacquiescence in the Company's determination,and removed the unilateral character with whichthat determination had been tainted. The execu-tory nature of the . . . contract serves to distin-guish this case fromAdams Dairy, Inc....wherethe Board held that the employer could not "ret-roactively remedy its default by pointing out thatin its meeting with the employees . . . when thesubcontracting operation and the consequentdischarge of the driver-salesmen was already afait accompli,neither the Union nor the employ-ees sought to bargain concerning that action."In the case before us, although faced with the sub-contracting asa fait accompli,the Union never ac-quiesced in this unilateral action by Respondent.Unlike the union inHartmann Luggage,theUnionherein did not concentrate its demands on mattersconcerning the effects of the subcontracting. Indeed,itmade no proposals which were based on acceptanceof the subcontracting as an irreversible fact. Instead,at all times, its efforts were concentrated on rescind-ing that action and securing the reinstatement of theterminated employees by the Respondent and its con-tinued representation of them under its certification.But any return of these locked-out employees wasbarred by Respondent except upon conclusion of acontract with economic and noneconomic provisionsacceptable to it.Manifestly, this is not bargainingsuch as inHartmann Luggagewhich might, under theTrial Examiner's rationale therein, support a findingthat the unlawful unilateral action had been "cured."Moreover, although the Board agreed with the Trial FLORIDA-TEXAS FREIGHT, INC.511Examiner's ultimate conclusion inHartmann Lug-gage,itdid not subscribe to the Trial Examiner's ra-tionale as suggested by the dissent. In a case where theparties had enjoyed a long bargaining relationshipand on a record which, as the Trial Examiner found,"isdevoid of any suggestion of conduct indepen-dently violative of Section 8(a)(1)," the Board restedits decision "upon our evaluation of the Respondent'soverall conduct, both prior and subsequent to theexecution of the subcontracting agreement." We havesimilarly evaluated Respondent's overall conduct inarriving at our decision herein.REMEDYHaving found that the Respondent has engaged inand is engaging in certain unfair labor practices weshall order them to cease and desist therefrom andtake certain affirmative action designed to effectuatethe policies of the Act.To remedy Respondent's violation of Section8(a)(5) by its unilateral subcontracting of unit work,we shall order that the Respondent cease and desistfrom unilaterally subcontracting unit work or other-wisemaking unilateral changes in its employees'terms and conditions of employment without consult-ing with their designated representative. We shall alsoorder the Respondent to restore thestatus quo antebyrestoring its freight-handling operation and reinstat-ing its employees to the positions which they heldprior to their unlawful termination, and we shallaward backpay to these employees based on the earn-ing which they normally would have received betweenthe date of discharge and the date of reinstatement, inthe manner set forth in F.W.Woolworth Company,5together with 6-percent interest thereon in accordancewithIsis Plumbing & Heating Co.6ORDERUpon the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board herebyorders that the Respondent, Florida-Texas Freight,Inc., at its operation in Cincinnati, Ohio, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees about their union ac-tivities and sentiments or those of other employeesand offering them inducements to refrain from unionactivity.5 90 NLRB 289, 291-293.6 138 NLRB 716.(b)Refusing to bargain collectively with TruckDrivers, Chauffeurs and Helpers Local Union No.100, an affiliate of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive bargaining representativeof the Respondent's employees in the appropriatefreight-handling unit with respect to wages, hours,and other terms and conditions of employment; andfrom unilaterally subcontracting unit work or other-wiseunilaterally changing the wages, hours, and otherterms and conditions of employment of unit employ-ees without prior bargaining with the above-namedUnion or any other union they select as their exclusivebargaining representative.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights under Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Reinstate the freight-handling operation previ-ously performed by its employees represented byTruck Drivers, Chauffeurs and Helpers Local No.100, an affiliate of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, and offer to those employees immediateand full reinstatement to their former positions or, ifthose positions no longer exist, to substantially equiv-alentpositions, without prejudice to their seniority orother rights and privileges, and make them whole forany loss of pay suffered by them in the manner setforth in the section above entitled "Remedy."(b) Bargain collectivelywithTruckDrivers,Chauffeurs and Helpers Local Union No. 100, anaffiliate of the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive bargaining representative oftheRespondent's employees in the , appropriatefreight-handling unit with respect to wages, hours,and other terms and conditions of employment.(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all oth-er records necessary to analyze the amount of back-pay due and the rights of reinstatement under theterms of this Order.(d) Post at its plant in Cincinnati, Ohio, copies ofthe attached notice marked "Appendix.,' 7 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 9, after being duly signed by the7 In the event that thisOrderis enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted by Order of theNational Labor Relations Board"shall read "Posted Pursuant to a Judgmentof theUnited States Court of AppealsEnforcing an Order of the NationalLaborRelations Board." 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.CHAIRMAN MILLER AND MEMBER KENNEDY, dissentingin part:We believe that the Administrative Law Judgereached a commonsense, realistic conclusion, whichwas also in accord with the precedent of theHartmannLuggagecase,8 in dismissing the 8(a)(5) allegation ofthe complaint. Accordingly, we dissent from so muchof the majority's decision as reverses the Administra-tiveLaw Judge and finds a violation of Section8(a)(5).Respondent, a freight forwarder, operates a num-ber of freight terminals throughout the United States,including the terminal at Cincinnati, Ohio, alone in-volved in this proceeding. For the most part, Respon-dent subcontracts the handling of freight at its variousdocks.Until February 1971, Respondent similarlysubcontracted the freight handling at the Cincinnatiterminal to an independent contractor, CumminsCartage Company. Thereafter, Respondent under-took the freight-handling work with its own employ-ees.However, it found this arrangement more costlythan when the work was subcontracted. Beginning inMarch or April 1971, long before the advent of theUnion, Respondent began looking for a new subcon-tractor to take over the freight-handling work. It wasunsuccessful in these efforts until December 1971,when it received what it regarded as an acceptableoffer from one McMullen. Meanwhile, the Union hadbegunitsorganizationalactivitiesamongRespondent's freight handlers in August 1971. A rep-resentation election was held on November 23, andresulted in a union victory and a certification on De-cember 2.The two parties met in their first collective-bargain-ing session on December 16. At this meeting, theUnion proposed a contract clause prohibiting the sub-contracting of unit work. Respondent rejected theproposal and stated that it was considering subcon-tracting the freight-handling work. No further negoti-ating sessions were held until February 22, although,8HartmannLuggage Company, supraas found by the Administrative Law Judge, Respon-dent "made diligent, but unsuccessful, efforts to con-tacttheUnion for the purpose of resumingnegotiations and delayed consummating any dealwith McMullen because of the pendency of such ef-forts."On January 14, 1972, Respondent finallysigned a contract with McMullen for the performanceof the dockwork and simultaneously discharged itsown employees performing such work. However, thecontract with McMullen contained a provision givingRespondent the right to cancel the arrangement in theevent Respondent reached an agreement with theUnion.Despite the McMullen contract, Respondent re-sumed negotiations with the Union at meetings heldon February 22 and 25. At these sessions, the Unionproposed immediate reinstatement of the dischargedemployees. Respondent countered with a proposalthat the employees be reinstated provided that theydemonstrated for a period of 90 days that they werecapable of achieving a level of production whichwould bring Respondent's freight-handling costs inlinewith those charged by McMullen. When theUnion rejected this offer, Respondent made anamended and liberalized offer. The Union also reject-ed the amended offer. No further bargaining sessionswere held.TheAdministrativeLaw Judge found thatRespondent's motive in subcontracting the freight-handling work was economic and not discriminatory.Our colleagues in the majority have not disturbed thisfinding. The Administrative Law Judge also foundthat on December 16 Respondent gave the Unionsufficient advance notice of its intent to subcontractto comply with its bargaining obligation. At this meet-ing, Respondent not only told the Union that it wasconsidering subcontracting the dockwork, but, whenasked by the Union whether the subcontractor wouldretain the incumbent employees, Respondent an-swered that it was up to the subcontractor. The Unionmade no further efforts at negotiating the subcon-tracting issue.Although Respondent had receivedwhat it considered a satisfactory offer from McMul-len in December 1971, it did not sign a contract withhim for the performance of such work until January14, 1972. It delayed signing such an agreement inorder to pegotiate further with the Union. When itsefforts at arranging additionalmeetings with theUnion in the interval, were unsuccessful, Respondentsigned a contract with McMullen because it felt thatitwas not feasible to require McMullen to wait anylonger for the subcontract. However, as stated, Re-spondent included in the contract a provision givingto the Respondent the right of cancellation if an FLORIDA-TEXAS FREIGHT, INC.agreement on work standards could be reached withthe Union. Thus, the subcontract did not bar Respon-dent from negotiating or consummating a collective-bargaining agreementwith the Union which wouldinvolve the restoration of the discharged employees totheir jobs. The Union and the Respondent did con-duct further negotiations but reached an impasse oneconomic issues.ItisnotcontendedthatRespondent's contract proposals as to productivitywere made in bad faith or that they were unlawful.The Union was thus not prejudiced by the subcon-tract to McMullen in view of the cancellation clause.As the Administrative Law Judge found, if therewas any defect in Respondent's notice of its intentionto subcontract, the defect was cured by the actualnegotiations at the February negotiating sessions. Itwas not the subcontract to McMullen which causedthe inability of the Union and the Respondent toagree on terms of a collective-bargaining agreement,but a dispute as to those terms.The facts in this case, in our view, are on all fourswith those in theHartmann Luggagecase relied on bythe Administrative Law Judge.In that case the re-spondent company signed a subcontract for the per-formance of unit work without first notifying andconsulting with the union representative. However, atsubsequent meetings with the union, the company diddiscuss all aspects of the subcontract which at thatstage wasexecutory only; i.e., the company couldhave unilaterally canceled the subcontract withoutpenalty. The Board upheld the TrialExaminer's con-clusion that any violation of Section 8(a)(5) in thecompany's signingof the subcontract without priorbargaining with the union was "cured" by the subse-quent negotiations.In one respect the present case isstronger thanHartmann Luggagefor finding thatthere was no violation of Section 8(a)(5). Here, unlikethe situation inHartmann Luggage,Respondent actu-ally told the Union that it was considering subcon-tracting before it signed a contract with McMullenand also gave the Union an opportunity to bargainabout the matter. The fact that the subcontract inHartmann Luggagewas executory whereas here thesubcontract became effective immediately is withoutsignificance with McMullen. In both cases there wasno legal obstacle to canceling the subcontract andresumingwork with employeesif agreementcould bereached.Accordingly, we would sustain the AdministrativeLaw Judge's dismissal of the 8(a)(5) allegation.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government513WE WILL NOT promise employees raises or otherbenefits to keep them from supporting TruckDrivers, Chauffeurs and Helpers Local UnionNo. 100, an affiliate of the International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other Union.WE WILL NOT ask employees how they feelabout unions or what they know about other em-ployees' union activity.WE WILL NOT refuse to bargain collectively withTruck Drivers, Chauffeurs and Helpers LocalUnion No. 100, an affiliate of the InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, as the exclu-siverepresentativeofour freight-handlingemployees in the appropriate unit.WE WILL NOT unilaterally subcontract unitwork or otherwise unilaterally make changes inthe wages, hours, and other terms and conditionsof employment for the employees in the appro-priate unit without prior bargaining with TruckDrivers, Chauffeurs and Helpers Local UnionNo. 100, an affiliate of the International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other unionwhich they may select as their exclusive bargain-ing representative.WE WILL NOT in any like or relatedmanner in-terfere with, restrain, or coerce our employees inthe exercise of their rights under the NationalLabor Relations Act.WE WILL reinstitute our freight-handling opera-tion previously performed by our employees rep-resented by Truck Drivers, Chauffeurs, andHelpers Local Union No. 100, an affiliate of theInternational Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America.WE WILL bargain collectively with Truck Driv-ers,Chauffeurs and Helpers Local Union No.100, an affiliate of the International Brotherhoodof Teamsters, Chauffeurs,Warehousemen andHelpers of America, as the exclusivebargainingrepresentative of our employees in the appropri- 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDate freight-handling unit with respect to wages,hours, and other terms and conditions of employ-ment.WE WILL offer to those employees dischargedas a result of the subcontracting of the freight-handling operation immediate and full reinstate-ment to their former positions or, if those posi-tions no longer exist, to substantially equivalentpositions, without prejudice to their seniority orother rights and privileges, and make them wholefor any loss of pay suffered by themas a resultof our bypassing the above-named exclusive bar-gaining representative and unilaterally subcon-tracting our freight-handling operation.FLORIDA-TEXASFREIGHT,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1695 Federal Office Building, 1240East Ninth Street, Cleveland, Ohio 44199, Telephone216-522-3715.DECISIONSIDNEY SHERMAN,Administrative Law Judge: The originalcharge herein was served upon Respondenton January 19,1972, thecomplaint issuedon March16, and the case washeardon May9 and10.After the hearing briefswere filedby Respondent and the GeneralCounsel.The issues litigat-ed involvedalleged violations of Section 8(a)(1), (3),and (5)of the Act.Upon theentirerecord,Iincluding the witnesses'demean-or, the following findings and recommendations are made:IRESPONDENTSBUSINESSFlorida-Texas Freight, Inc., herein called Respondent, isa Floridacorporation engaged in the business of solicitingand forwarding freight by rail carrier from terminals invarious states,including one located at Cincinnati, Ohio,which is the only one involved herein.Respondent annuallyrecievesmore than $50,000 for its service.Respondent isengaged in commerce under the Act.1For corrections of the transcript and various evidentiary rulings,see theorders of June 28, July 25,and August7, 1972.fITHE UNIONTruck Drivers,Chauffeurs and Helpers Local Union No.100, an affiliate of the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,herein called the Union,is a labor organization under theAct.IIITHE MERITSThe pleadings raise the following issues:1.Whether Respondent violated Section 8(a)(1) of theAct by interrogation, promises of benefit, and threats ofreprisal?2.Whether Respondent discriminatorily discharged itsunit employees?3.Whether Respondent violated Section 8(a)(5) and (1)by subcontracting unit work without prior consultation withthe Union and subcontracting on its employees?A. Sequence of EventsRespondent operates a number of terminals or docksthroughout the United States, where it receives freight fordelivery to carriers or consignees. For the most part Re-spondent uses no direct labor but subcontracts all its opera-tions, including the handling of freight at its docks. The caseat bar involves Respondent's terminal or dock in Cincin-nati, which began operations in January 1970. Until Febru-ary 1971,2 the freight handling work at that terminal wasdone by an independent contractor, Cummins CartageCompany. When that arrangement ended, Respondent be-gan to hire direct employees for the dock work, and inAugust, when the union campaign began, Respondent hadfour such employees. Three of these had signed cards byAugust 30, when the Union made a demand for recognition.An election, held on November 23, was won by the Union,which was certified on December 2, as the bargaining agentof the dockworkers. On December 16, at the first bargainingsession a number of noneconomic issues were discussed,including the Union's proposal that subcontracting be pro-hibited. This was rejected by Respondent, which was at thattime negotiating with one, McMullen, to take over the dockwork on a subcontract basis. On January 14, the terms ofsuch a subcontract were reduced to writing by Respondent'scounsel and forwarded to the parties for signature 3 butRespondent expressly reserved the right to cancel the sub-contract, should it reach agreement with the Union. Also,on January 14, Respondent terminated its dock employees,who were replaced by McMullen and men hired by him.Respondent, nevertheless, continued to meet with theUnion,a second bargaining session beingheld on February22, 1972, and at this meeting and a final one, on February25, Respondent offered to reinstate the instant employees,reserving the right to terminate them again, if for a specifiedperiod their productivity did not compare favorably withthat being achieved under the existing subcontract. Thisproposal was rejected by the Union and, although Respon-dent attempted to resume negotiations,there were no fur-thermeetings.2All dates hereinafter are in 1971, unless otherwise indicated.3The signed document was returned to counselon January 17. FLORIDA-TEXAS FREIGHT, INC.515B. Discussion1.The 8(a)(1) issuesAs already related, on August 30, Respondent receivedthe Union'swire claimingto represent the dockworkers anddemanding recognition. The next day, Hummel, one of thedockhands, was summoned to the office, where OperationsManager Cory admittedly asked him whether it was truethat the men had joined the Union, and, when Hummelanswered in the affirmative, admittedly inquired as to thereason therefor and the identity of the instigator of theunion activity on the dock. According to Hummel, he wasalso taxed by Cory with "stabbing him in the back." AsCory acknowledged that he might have made such a re-mark,Hummel's testimony to that effect is credited. Hum-mel added that on the same occasion Terminal ManagerAlvin asked him who was behind the Union. On the basisof demeanor, Hummel is credited notwithstanding Alvin'sdenial.Ryane, who was Respondent's dock foreman until sometime in September, testified about various conversationswith Cory between August 30 and the election in the courseof which Cory asked who was "behind the union move-ment" and why themen wanted a union,instructing thewitness to see what he could learn from the other men aboutthese matters and tentatively promising to raise Ryane's payto $5 an hour and that of the other men to $4 an hour.Ryane added that at a preelection meeting with the men inNovember Cory warned that he would fight the Union allthe way. Cory acknowledged that on August 30, he askedRyane why the men had joined the Union and he did notunequivocally deny the rest of the interrogation ascribed tohim by Ryane. Cory admitted, also that at the Novembermeeting hewarned that he would fight the Union all theway. As forthe promise of a raise,Cory's versionwas thatat the November meeting he promised all the dockhandsthat there would be wageincreasesbut without specifyingthe amount thereof, and that onan earlieroccasion he hada private conversation with Ryane, in which he promised toraiseRyane's rate to more than $5 per hour and that of theothers to over $4 per hour.It is clear from the foregoing that there is no substantialdispute, and it is found that Respondent reacted to theUnion's demand for recognition by the interrogation andpromises of benefit described above, thereby violating Sec-tion 8(a)(1) of the Act.2.The subcontracting issueThe General Counsel contends that, in subcontracting itsdock work on January 14, Respondent violated Section8(a)(5) and (1) of the Act, by failing to give the Union priornotice of the decision to subcontract and by failing to bar-gain with the Union about the impact of that decision onthe employees. In addition, the General Counsel contendsthat, by such subcontracting, Respondent violated Section8(a)(3) and (1), because the motive therefor was the unionactivity of Respondent's dock employees.As for the latter contention, as found above, Respondentdisplayed union animus through interrogation and promisesof benefits and Cory's vague warning that he would fight theUnion all the way. However, not only was there no evidenceof threats of reprisal for union activity but Ryane admittedthat Cory assured him in November that regardless of theoutcome of the election there would be no discharges exceptfor cause. And, Cory testified that the decision to subcon-tract was motivated solely by the relatively low productivityand the inefficiency of Respondent's direct labor; that itsdirect labor cost during 1971 ranged between 32 cents and37 cents per hundredweight, whereas under both its initialsubcontract with Cummins and the later one with McMul-len Respondent paid the subcontractor only 25 cents perhundredweight; and that a great deal more cargo was misdi-rected or damaged by its dock employees than by those ofits subcontractors. Not only was there no effective rebuttalof this testimony but it was largely corroborated by Mc-Mullen, as well as by Respondent's business records.4 More-over, there was no contradiction of Cory's further testimonythat Respondent sustained a loss on its direct labor opera-tion; and, the record of the final bargaining sessions onFebruary 22 and 25 5 shows that Respondent offered toreinstatethe employees at their former wage rate, uponcondition that they demonstrate for a period of 90 days thatthey were capable of achieving a level of productivity thatwould bring Respondent's labor cost in line with the 25cents per hundredweight rate currently being paid to thesubcontractor.6When the Union rejected this offer, Re-spondent amended it to require only that the employeesreduce their labor cost to 27 'cents per hundredweight, andoffered to extend the trial period to at least 6 months? Inaddition, Respondent proposed that, if its labor cost wasreduced during the trial period below the foregoing level, itwould reward the employees with wageincreases.All theseproposals were rejected.As against the foregoing evidence of economic motiva-tion, it may be urged that it is a suspicious circumstance thatRespondent did nothing to solve its economic problem untilafter the certification of the Union. Cory's explanation forthis was that he, in fact, began to look for a suitable subcon-tractor inMarch or April, long before the advent of theUnion, but his efforts were unproductive until some time inDecember when McMullen made him an acceptable offer.° These records were produced after the hearing and received in evidenceunder the circumstances describedinmy ordersof June 28,July 25, andAugust7, 1972.See also, theGeneral Counsel's letter of August 2, 1972.These records show that at its Cincinnati terminal Respondent's labor costper hundredweight in 1971 rangedbetween 32cents and 47 cents, the lowerfigure being achieved towards theend of the year,and that the number ofclaims received by Respondent for mishandling of freight were more thantwice as highin 1971than during a comparable period in 1972, under thesubcontracting arrangementNo recordswere produced with respect tomishandling of freightbefore 1971,and there was no explanation for suchfailure.However, even if an adverse inference be drawn from that circum-stance,itwould not affect the resulthere.It is clear from Respondent'snegotiations with the Unionin February1972, that its decision to subcon-tract was motivated primarilyby the laborcost factor, and that it was willingto reinstate the instantemployees if they wouldbut increase thequantityoftheir output to a competitive level.5A stenographic transcript of those sessions was received in evidence.6In its contract with McMullen Respondent reserved the right to cancelthat arrangement, if it was able to reach agreement with the Union.7Thestenographic transcript of the negotiations reads "16 months." How-ever,in his brief Respondent's counsel statesthatthe proposed extension wasfor 6 months 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcMullen confirmed that his negotiations withCory beganin July and culminated in mid-December, when he submit-ted a bid to do the work on the basis of 25 cents per hun-dredweight.Moreover,themutuallycorroborativetestimonyof Cory,McMullen,and Respondent's counsel,Smith, shows that even after that bid was submitted Corydelayed formal acceptance thereof until January 14, pend-ing efforts to resume negotiationswith the Union,8 and thatthe apparent failure of such efforts coupled with Mc-Mullen's impatience over the delay induced Respondent tocomplete the transaction with him.One might well ask, nevertheless, why Respondent didnot at any time resort to another,obvious means of reducingits labor cost-namely,the replacement of the allegedlyunproductive employees with more efficient,direct labor.Not only did Respondent fail to replace the men but, asfound above, it even held out the prospect of raises to in-duce them to reject the Union. Cory's explanation was thatRespondent was a "little"lenient,hoping that the work ofthe dockmen would improve. Terminal Manager Alwin in-sisted that some efforts were made to find suitable replace-mentsbut they wereunsuccessful.Whilethere might seemto be some conflict between these explanations,Ido notregard that alone as a sufficiently cogent reason for reject-ing Respondent's contention that it was motivatedsolely byeconomic considerations,buttressed as it was by uncontro-verted and documentedproofof the relative costliness andinefficiencyof the direct labor operations and ofRespondent's apparently sincere efforts, described above,to reach an accommodation with the Union that wouldobviate the need for subcontracting. Accordingly, I find nopreponderance of evidence that Respondent's motive forsubcontracting was discriminatory.There will next be considered whether Respondentbreached its bargaining obligation by failing to give theUnion advance notice of its decision to subcontract thedock work to McMullen. While not disputing that there wasdiscussion at the December 16 bargaining session of theUnion's contract proposal for a ban on subcontracting,union representative Barnes andMitchell denied that anyreference was made on that occasion by Respondent toan intention to subcontract the instant operation.sThere wasextensive testimony concerning repeated, fruitlessefforts bySmith,for Respondent,and Barnes, for the Union,to reach eachother bytelephone in late Decemberand early January for the purposeof arranginga second bargaining meeting Both testifiedthat on each occasiona messagewas left for the other Smith denied receiving any such messages beforeJanuary 11,and insisted that repeated effortsby him to reachBarnes thereaf-ter were unavailing until January14, by whichtime ithad been decided byRespondent that it was not feasible to requireMcMullen towait any longerfor his subcontractWhileBarnesdenied receivingany messageor telephonecall from Smith before January 14, it is undisputed that on January 4, SmithwroteBarnes aboutthe difficultySmith was having in reaching Barnes andasked him to call.Accordingly, whether or not the Union made diligentefforts to reach Smith,the recordaffordsinsufficient basis for rejectingSmith's testimony as to his efforts to reach theUnionBarnes' denial that hereceived anymessage concerning a telephone call from Smith is not necessar-ily inconsistent with the latter 's testimony that such a call wasmade. And,the fact thaton January4, Smith resorted to a more reliable means ofcommunication attests to the sincerityof hisdesire to reachtheUnion.Accordingly,Respondent made diligent,but unsuccessful,efforts to contactthe Union forthe purpose of resuming negotiationsand delayedconsummat-ing any dealwith McMullen becauseof the pendency of such effortsRespondent's counsel, Smith, on the other hand, insistedthat, having been advised before that meeting that Respon-dent was close to agreement with McMullen on a subcon-tract, he announced at the meeting that Respondent wasconsidering subcontracting the dock work, and that, whenMitchell asked whether the subcontractor would retain theincumbent employees, Smith answered that it would be upto the subcontractor. In view of the circumstantiality ofSmith's testimony, as well as demeanor considerations, I aminclined to credit his version.9 It was agreed that there wasno further discussion of the matter between December 16and February 22, when the parties next met.In the meantime, as related above, on January 14, afterrepeatedly putting off final action thereon, Respondent fi-nally decided to execute the subcontract with McMullenand the dock work was transferred on that date to him,butRespondent expressly reserved the right to cancel that arrange-ment, if agreement was reached with the Union.At the subse-quent bargaining sessionsof February 22 and 25,when theUnion proposed immediate reinstatement of the employees,Respondent countered with the plan outlined above, whichenvisaged their immediate reinstatement on a trial basis,and the record shows that Respondent made an earnesteffort to induce the Union to accept that proposal, even tothe point of amending its original offer to allow for a laborcost of 27 cents, rather than 25 cents, per hundredweightand substantially extending the trial period. Letters by Re-spondent to the Union of March 17 and 29, 1972, seekingresumption of the negotiations elicited no response.In a case strikingly similar to this 10 the Board affirmedTrial Examiner Reel's finding that the Respondent did notviolate Section 8(a)(5) or (1) by entering into a subcontractwithout any prior notice to the employees' statutory repre-sentative. In that case, the Trial Examiner found that thesubcontract did not irrevocably commit the respondent totransfer unit work and that the Respondent might haveretained such work consistently with the terms of the sub-contract. In view of this, and finding that in a subsequentbargaining session the Respondent did not foreclose theunion from bargaining about reversal of the decision tosubcontract, the Trial Examiner concluded that the respon-dent "effectively cured the statutory violation inherent in itsunilateral action of February 9." The Trial Examiner add-ed:Stated otherwise, the Union's failure to ask that the[subcontract] be rescinded or not effectuated, and theUnion's concentration on other aspects of the situa-tion, amounted to an acquiescence in the Company'sdetermination, and removed the unilateral characterwith which that determination had been tainted.[Hart-mann,supraat 1579.]In affirming the Trial Examiner, the Board in that caseindicated that it was relying at least in part on the foregoing,post-subcontract events. 119The General Counsel points to Smith's failure to include in his twopretrial affidavits any reference to this matter Smith attributed such ommi-sion to the fact that the Board agent whopreparedthe affidavits did not putthe question to him. Whether Smithshould havevolunteered the informationis a moot point.10HartmannLuggage Company,145 NLRB 1572.11See, also,Muscle Shoals Rubber Company,157 NLRB 829, 845. FLORIDA-TEXAS FREIGHT, INC.Here, too, the decision to subcontract was reversible un-der the terms of the arrangement with McMullen, and thefact that Respondent expressly reserved the right to cancelit, if agreement was reached with the Union, is persuasiveevidence that Respondent was, in fact, prepared to reversethat decision, if a suitable alternative arrangement could benegotiatedwith the Union. Moreover,here, the Union wasnot only afforded an opportunity to, but did, bargain atlength about the invalidation of the subcontracting arrange-ment and the terms and conditions under which thestatusquo antemight be restored.There is,thus,at least as much reason here as there wasinHartmann Luggagefor finding that any defect in thenotice given to the Union of the impending subcontract wascured by the subsequent bargaining.Another factor that seems to have influenced the BoardinHartmann Luggagewas that about a year before enteringinto the subcontract, the respondent served notice on theunion that it was considering subcontracting part of thework, unless a substantial reduction in labor costs could beeffected through contract negotiations then pending. Al-though the Trial Examiner found that was not adequate,advance notice because of its vagueness and remoteness intime, the Board expressly overruled him on that score, say-ing that the respondent was not "required to give the Unionnotice of the specific proposed subcontracting agreementjust `at the time the Company was prepared to make a firmoffer to [the subcontractor] or to accept a counter-offerfrom it,' and to furnish the Union at that moment an oppor-tunity to bargain precisely with reference thereto beforeconsummating that subcontracting agreement." And, theBoard indicated that it relied on the foregoing advancenotice,as well as the post-subcontract bargaining, in findingno violation. Similarly, inYoung Motor Truck Service, Inc.,156 NLRB 661, in finding no violation in the sale of anoperation, the Board relied on the fact that a few monthsbefore the actual sale the respondent had told the union ingeneral terms that its business was for sale.Under the ruleof these cases it would seem that the notice given by Smithto the Union on December 16, as found above, ofRespondent's intention to subcontract the dock operationwas sufficient advance notice.Thus, under the foregoing authorities, the finding is war-ranted that Respondent, on December 16, gave sufficientadvance notice of its intent to subcontract and that, in anyevent, any defect in such notice was cured by bargaining inFebruary.517There remains the allegation that Respondent failed todischarge its obligation to give the Union an opportunity tobargain about the impact of the subcontractingaction onthe employees. Credence has been given to Smith's testimo-ny that at the December 16 meeting, when he apprised itthatRespondent was considering subcontracting, theUnion asked whether the incumbent employees would beretained by the subcontractor, to which Smith rejoined thatthat was a decision for the subcontractor to make. Althoughthere was no further discussion of means of mitigating theimpact on the employees of the elimination of their jobs,there was no evidence that the Union was foreclosed fromdoing so either at the December meeting or at the twoFebruary meetings. The Union chose instead to exploreother matters. It was not incumbent upon Respondent toinitiate such a discussion. It was sufficient that it affordedthe Union an adequate opportunity to raise the issue, andit cannot be doubted that it had such opportunity at the lasttwo meetings, if not at the first meeting.12It will, therefore, be recommended that the allegations ofthe complaint pertaining to the legality of the subcontractarrangement be dismissed.IV THE REMEDYIt having been found that Respondent violatedSection8(a)(1) of the Act by interrogation and promisesof benefit,itwill be recommended that it be ordered tocease and desisttherefrom and take appropriate, affirmative action.CONCLUSIONS OF LAW1.By interrogating employees about their union activityand those of other employees and by promising benefits todeter employees from engaging in union activity, Respon-dent has violated Section 8(a)(1) of the Act.2.Such violations are unfair labor practices affectingcommerce within the meaning ofthe Act.[Recommended Order omitted from publication.]i2Hartmann Luggage, supra, Southern California Stationers,162 NLRB1517, 1546.It is clear that the resulthere wouldnot be affected,even if it were foundthat the employees'jobs had already been irrevocably eliminated before theUnion was given any opportunity to bargain about the effect of such actionon the employeesNew York Mirror, Division of Hearst Corp.,151 NLRB 834,841-842;Said Harberg, d/b/a Ilfeld Hardware & Furniture Co.,157 NLRB1401, 1403. There is no requirement that an opportunity to bargain about theeffect of a transfer of unit work be affordedbeforesuch transfer.